Appeal by the plaintiff from an order dismissing the third and fourth causes of actions set forth in the complaint and from the judgment of dismissal entered pursuant to said order. Order and judgment reversed on the law, with $10 costs and disbursements, and the motion denied, with $10 costs, the defendant to serve its answer within ten days from the entry of the order hereon. (Holmes v. City of New York, ante, p. 95.) Close, P. J., Carswell, Johnston and Aldrich, JJ., concur; Adel, J., concurs, adhering, however, to the opinion expressed in his dissent in Holmes v. City of New York (supra). [183Misc. 1068.] [See post, p. 941.]